Exhibit 10(uu)


GRAPHIC [palogo.jpg]
 
 


January 13, 2011


Paul D. Ridder
Senior Vice President and CFO
Tasty Baking Company
Three Crescent Drive, Suite 200
Navy Yard Corporate Center
Philadelphia, Pennsylvania 19112


Re:           Machinery and Equipment Loan Fund
#26-9-856 arid #27-9-880


Dear Mr. Ridder:


The Machinery and Equipment Loan Fund (MELF) has approved your request to grant
a moratorium on principal and interest payments due on both of your outstanding
MELF loans.  For MELF #26-9-856 (loan number 11100668), this moratorium will
include the period November 1, 2010 until June 30,2011.  For MELF #27-9-880
(loan number 11100680), this moratorium will include the period October 1,2010
until June 30,2011.  Interest will accrue during this period, be capitalized and
added to principal.  Payments including principal and interest will resume July
1, 2011 in an amount sufficient to amortize the principal balance over the
remaining term of the loans.
 
If you have any questions, please contact Frank Tokarz at (717) 720-1413 or
ftokarz@state.pa.us.
 
Sincerely,






Scott D. Dunkelberger
Acting Deputy Secretary




cc:           Kristina Kurjiaka
                Ahmed Mohamed
 
 
 
 

  GRAPHIC [palogo2.jpg]

 
 
 
 
 